Citation Nr: 0120697	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  96-08 086	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to an initial compensable evaluation from 
July 27, 1995 to October 7, 1999, and in excess of 10 percent 
on and after October 8, 1999 for tinea pedis.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from September 1980 to April 
1985.

The veteran filed his initial claim for Department of 
Veterans Affairs (VA) benefits on July 27, 1995.

In November 1995 the Regional Office (RO) in St. Petersburg, 
Florida, granted entitlement to service connection for tinea 
pedis of both feet, claimed as foot and toe problems, and 
assigned a noncompensable rating from the date of claim, July 
27, 1995.  The RO denied service connection for flat feet; 
herniated degenerative disc at L-5/S-1 claimed as low back 
strain; and post-traumatic osteoarthritis of the right wrist 
claimed as right wrist pain.  The RO also held that the 
veteran's claim for service connection for tendinitis of the 
right thumb was not well grounded.

In a rating action in January 2000, the RO continued denial 
of service connection for herniated degenerative disc at L-
5/S-1, post-traumatic osteoarthritis of the right wrist, Type 
II insulin-dependent diabetes, and onychomycosis.

In October 1997 the Board of Veterans' Appeals (Board) denied 
service connection for post-traumatic osteoarthritis of the 
right wrist, tendinitis of the right thumb, herniated 
degenerative disc of L-5/S-1, and flat feet; and denied an 
increased (compensable) evaluation for tinea pedis.

The veteran took his case on appeal to the United States 
Court of Appeals for Veterans Claims (Court) from which a 
Joint Motion was granted by the Court in December 1999, 
vacating the October 1997 Board decision and remanding the 
case for further action consistent with its order.

During the interim, the veteran assigned power of attorney to 
his current representative.

In June 1999, the Board remanded the issues on appeal to the 
RO for further development and adjudicative actions.

In May 2000 the RO granted service connection for capsulitis 
of the right wrist and right thumb and assigned a 
noncompensable rating respectively; and for herniated 
degenerative disc of L-5/S-1 and assigned a 60 percent rating 
all effective from July 27, 1995.  The RO denied service 
connection for pes planus; and assigned a 10 percent rating 
for tinea pedis from October 8, 1999.  The veteran was so 
notified.  

Although the veteran was informed by the RO that the May 2000 
action constituted a full grant of benefits for all issues 
save the flat foot issue, this was inadvertent, since the 10 
percent rating assigned for tinea pedis was not the maximum 
assignable; nor was the noncompensable rating left effective 
from the date of the grant of service connection.  
Accordingly the issues remained on appeal as shown on the 
first page of this decision.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

A SSOC was issued on the issue of entitlement to service 
connection for flat feet in May 2000. 

In August 2000, the veteran's representative filed a NOD with 
the May 2000 decision with regard to the assignment of 
ratings and the effective dates in each instance.  The 
representative also requested a hearing before a Travel 
Member of the Board at the RO on the issue of service 
connection for flat feet only.

A SOC was issued by the RO in February 2001 on the evaluation 
issues as well as earlier effective dates for the service 
connected disabilities.  A substantive appeal has not been 
filed in response to the SOC and, consequently, these issues 
are not considered part of the current appellate review.

In the interim, a Travel Board hearing was scheduled at the 
RO for June 25, 2001.  A notation is of record that the 
veteran did not appear, thereby constituting a withdrawal of 
the request for such hearing.

The claim of entitlement to service connection for pes planus 
is addressed in the remand portion of the decision.


FINDINGS OF FACT

1.  Since the veteran's claim in July 1995, his bilateral 
tinea pedis has been consistently "wet", involving chronic 
exfoliation between the toes, with hypertrophic and 
dystrophic skin plaques overlying the hallux area of both 
feet.  

2.  Since July 1995, the veteran has not had constant 
itching, extensive lesions or marked disfigurement or 
ulceration, or crusting, and systemic or nervous 
manifestations, nor has it been exceptionally repugnant, and 
has not required hospitalizations or any significant time 
away from work. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation of 10 
percent, but no greater, for chronic tinea pedis are met 
effective from July 27, 1995.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

The veteran filed his initial claim for service connection in 
a document received on July 27, 1995.  The RO initially 
assigned a non compensable rating for his tinea pedis from 
that date; it subsequently increased that rating to 10 
percent from October 8, 1999 to present.  Thus, on the whole, 
the issues on appeal at present relate to the assignment of 
ratings only from July 27, 1995 to present, and do not 
encompass any earlier effective date issue as to the grant of 
service connection (and any potentially associated rating).  



However, in a claim for a greater original rating after an 
initial award of service connection, all of the evidence 
submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time base don the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2000).   

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Conclusions reached on any given medical issue to include a 
determination with regard to such things as degree or extent 
of functional impairment of a disability, etc., the Court has 
repeatedly admonished that VA cannot substitute its own 
judgment or opinion for that of a medical expert.  See, i.e., 
Colvin v. Derwinski, 1 Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
both entitlement to the assignment of specific ratings must 
be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in diagnostic codes by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  As will be discussed 
below in pertinent part, in this case, the Board has 
considered whether other rating codes might be more 
appropriate than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin. 38 C.F.R. § 4.20 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2000).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  


The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 U.S.C.A. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2000).


Specific Criteria

In rating tinea pedis, (as in the case of any number of other 
skin disorders), relative comparison is made to eczema, for 
which a noncompensable rating is assignable when there is 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A 10 percent rating is 
warranted with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating is assignable with exudation or itching which is 
constant, extensive lesions or marked disfigurement.  A 50 
percent rating is assignable with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant under Code 7806.  
No other provisions are as applicable for tinea pedis.

Factual Background

As noted above with regard to other foot symptoms in service, 
in addition to pes planus, the nature of which did not change 
in service, the veteran demonstrated several bouts of foot 
infection for which he received care.

At the time of the VA examination in August 1995, the veteran 
complained that he had had a fungus infection of the nails 
and feet in service.  He said that currently, his toenails 
bled at times and his skin itched, especially on the soles of 
his feet.  On examination, he had a wet rash on the feet 
between the toes.  He also had scaling and his nails were 
thickened and broken.  Diagnoses were onychomycosis and tinea 
pedis.  

On VA examination in October 1999 the veteran reported that 
he continued to have a chronic tinea pedis infection.  On 
examination, the skin showed hypertrophic and dystrophic skin 
plaques overlying the hallux area of both feet.  Chronic 
exfoliative dermatitis consistent with tinea pedis of both 
feet was diagnosed.  The veteran was noted to have been not 
working for some time and the lesions caused no occupational 
impact.

On another examination in October 1999 the veteran was noted 
to have developed some hyperpigmented skin lesions of his 
face in the past several months.  The diagnosis was 
seborrheic dermatitis, post inflammatory pigment alteration.

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of the appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act, Pub. L. No. 106-475, 114 Start. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, subpart (a), 114 Stat. 2096 
(2000).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

In the case at hand, the Board finds that the duty to assist 
has been met under the new law.  The veteran has been 
provided with notice of what is required to substantiate his 
claim, by virtue of the rating decision, SOC and SSOCs and 
prior Board remand following the Court joint remand.  

The veteran and his attorney were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).

The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence either identified or submitted by the 
veteran relative to the claim at issue has been obtained or 
reviewed and associated with the claims folder.  As per the 
Board's previous remand directives, the RO afforded the 
veteran the opportunity to identify any additional evidence, 
or sources thereof, pertinent to his claim which could be the 
subject of acquisition by the RO, such as to be obtained and 
associated with the claims file.  

Neither the veteran nor his representative have identified 
any additional sources of evidence relative to the claim at 
issue.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as 38 U.S.C. § 5103A).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issue on appeal, and has 
done so.  

In view of the foregoing, the Board finds that he will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO of his claim under the new law would only serve to 
further delay resolution of his claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).




Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Initial Compensable Evaluation

The VA examination in 1995 was rather limited and fairly 
lacking in detail, although the veteran had complained that 
his toenails would bleed and his skin itched, particularly on 
his feet.  The examiner noted that the feet had scaling and 
his nails were thickened and broken.  Diagnoses were 
onychomycosis and tinea pedis.

The results of the 1999 VA examination are somewhat more 
detailed and descriptive.  The veteran said that his tinea 
pedis infection remained chronic.  On examination, the skin 
showed hypertrophic and dystrophic skin plaques overlying the 
hallux area of both feet.  Chronic exfoliative dermatitis 
consistent with tinea pedis of both feet was diagnosed.  The 
veteran was noted to have been not working for some time and 
the lesions caused no occupational impact.

The veteran has indicated that all along, since he filed his 
claim, his foot problems involving tinea pedis have been 
consistently manifested by itching and bleeding.  On the more 
complete evaluation by a examiner of record, he was described 
as having exfoliative dermatitis with hypertrophic and 
dystrophic plaques of a fairly widespread nature on his feet.  
It is clear that these are and have long remained bothersome, 
and remain "wet", to use the description of the 1995 
examiner.  

The Board finds that a doubt is raised as to the relatively 
unchanged and static manifestations of the veteran's tinea 
pedis in the period from the date of his initial claim, July 
27, 1995, until October 8, 1999 (when the RO assigned an 
increased rating of 10 percent), and that resolving that 
doubt in his favor, a 10 percent rating is warranted for that 
entire period of time. 


However, a review of the clinical evidence of record since 
his claim on July 27, 1995 shows at no time has there been 
such additional manifestations with such constant exudation 
or itching, extensive lesions or marked disfigurement or 
ulceration, extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant as 
would warrant an evaluation at any time in excess of 10 
percent.  In this regard, the board notes no basis assignment 
of "staged" evaluations.  See Fenderson, supra.


Extraschedular Evaluation

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories to a benefit under the law or 
regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided and considered the criteria for assignment of an 
extraschedular evaluation; however, the RO did not grant 
entitlement to an increased evaluation on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


The Board does not find the veteran's disability picture to 
be usual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
veteran has not been hospitalized for treatment of his skin 
disability.  The VA examinations of record have shown that 
there is no employment handicap as a result of the skin 
disability.

The current schedular criteria adequately compensate the 
veteran for the nature and extent of severity of his skin 
disability.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an initial compensable evaluation of 10 
percent, but no greater, from July 27, 1995, is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.

Entitlement to an initial increased evaluation of 10 percent 
from July 27, 1995 to October 8, 1999, is warranted; to that 
extent the appeal is allowed, subject to regulatory criteria 
relating to the payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, the President signed into law the VCAA of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  

It well to note at this time that where the remand orders of 
the Board or the Court are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance, and 
further remand will be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board previously remanded the claim of entitlement to 
service connection for pes planus to the RO for 
accomplishment of an examination and securing therewith a 
medical opinion as to whether such disability pre-existed 
active service, and if so, whether it was aggravated thereby.  
The medical examiner who conducted the February 2000 VA 
examination reiterated that pes planus had pre-existed 
service, but he never opined as to whether such disability 
was aggravated thereby.

The Board is of the opinion that the claim of entitlement to 
service connection for pes planus must again be remanded to 
the RO for completion of and compliance with the Board's 
remand directives.

Accordingly, the case is remanded to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO, through his 
representative, should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, who may possess 
additional records referable to treatment 
of pes planus.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file, legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran, through his 
representative, that it has been unable 
to obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  
38 U.S.C.A. § 5103A(b(2)) (West Supp. 
2001).

3.  The RO should refer the veteran's 
claims file to the VA physician who 
conducted the February 2000 examination 
for review and provision of completion of 
the requested opinion.  In this regard, 
the claims file and a separate copy of 
this remand must be provided to the VA 
examiner for review.  The examiner must 
annotate his opinion report that the 
claims file was in fact made available 
for review.

The examiner must be requested to address 
the following medical issue:

Was the veteran's pre-existing pes planus 
aggravated by his period of active 
service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

If the VA examiner who conducted the 
February 2000 examination is no longer 
available, the RO should refer the claims 
file to another appropriate medical 
specialist who should be asked to respond 
to the above medical issue.  If deemed 
warranted by this examiner, additional 
examination of the veteran should be 
conducted.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the required medical opinion to 
ensure that it is responsive to and in 
complete compliance with the directives 
of this remand and if it is not, the RO 
should implement corrective procedures.  
The RO is reminded that the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall, supra.

The RO should also review the claims file 
to ensure that all notification and 
development action required by the new 
law is completed.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for pes planus.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


